Title: To John Adams from John Quincy Adams, 12 September 1795
From: Adams, John Quincy
To: Adams, John



N: 13.My Dear Sir.
The Hague September 12. 1795.

I received two days ago your letter from New-York of June 29. It gratified my highest ambition as it testifies the approbation of the President and the Secretaries, upon my conduct and correspondence, and my strongest affections as it informed me of the health of my dearest friends.
At the same time I received a letter from my brother Charles, and papers, with accounts of popular movements in opposition to the Treaty, which give me great anxiety. They were not indeed unexpected to me, because I have long since been satisfied that the most powerful engines of influence among us would be set at work upon this occasion. My letters from the month of May to this time, will give you my opinions and conjectures on the subject; they are corroborated by the accounts that we now receive from America, and they give me great solicitude, as they renew the danger of War, which I had hopes was blown over for the present. It is a danger so much the more formidable because I believe the intention is to draw the United States into it, merely to make tools of them; in order to procure advantageous terms for others who would leave us in the well, after using our weight to get themselves out of it. It would be a War in which we should have every thing to lose and nothing to gain; a war commenced against the will of almost the whole people, and which therefore under such a government as ours could not be carried on with success. The chain of consequences which present themselves to my mind as inevitable from such a source can afford but a wretched contemplation, and my greatest hopes of a more favourable futurity arise from the firmness and resolution of the Government.
The conduct of the British Government is so well adapted to the encrease our danger of War, that I cannot but suppose they are secretly inclined to produce it. An American cannot know without seeing Europe to witness the fact, with what pleasure and exultation all the partizans of Monarchy receive accounts of any popular commotions in America. The insurrection of the last Summer was a delicious feast for them, and they did not fail to make the most liberal use of it; they will undoubtedly do the same upon this occasion. They are all inimical to the Government of the United States, because it furnishes a constant example to those who maintain the superior excellence of a Republican system; they wish to see some proof of extravagance or folly in America which they can have the pleasure of attributing to the prevalence of republicanism, as they have done very successfully with respect to the frenzies of France.
As to the Treaty itself, the objection to the condition of the 12th: Article, appears to be well grounded; it was not in the plan, which was shewn to me when I was in London, and of which I wrote you from thence, and I should have been surprized had it been submitted to, on any account whatever. But in every other respect it still appears to me, as it did at that time, preferable to a War; I will even add at present that it is in my mind preferable to no agreement at all upon the principal subjects to which it refers.—But when people among us talk of Britain’s being at her last gasp, and of her being totally ruined if the United States should fall upon her, we can only but hope for the credit of the speaker that his assertion is only unfounded & the result of ignorance.
The force of Great Britain is so far from being exhausted, that her maritime power was never at any period so great as it is at present. Her naval superioty is every where so indisputably established, that in the mediterranean, on the ocean, in the channel or in the north sea, a french or a Dutch armed vessel can scarce venture out of an harbour without being intercepted. Scarce a week passes by without the coasts of this Country’s being insulted by her men of war, and in France there is not the smallest resistance attempted against the landing of Emigrant expeditions from England, although one considerable corps of them has been exterminated after their descent was effected. The french frigates which during the last Season, were very successful against the british Commerce, have all been taken or dare not keep the sea, and for several months past there has been scarce a single capture made by them, while all the ships of the Dutch East India Company, are falling into the hands of the British their enemies, the helpless victims of the maritime impotence opposed against the British power.
The state of their finances is equally far from being exhausted; and equally superior to those of France or of Holland. A loan of twenty-four millions sterling for the present year does not even diminish the price of their funds, a single farthing. They have kept up to the present time when the Season is almost past, and if twenty-four millions more should be called for in the course of three or four months, they will be found with the same facility.—This profusion will be ruinous and destructive in its consequences I believe; but for the present it gives them a mischievous strength with which it would not be safe to contend; and the only good American policy, is to keep as much as possible out of its reach; to remain aloof while the convulsive energy is operating, and to wait for the inevitable moment of subsequent weakness
The acting Government has likewise a power within the Country, which meets with no controul. The parliamentary opposition has scarcely gained a fraction since the beginning of the war, and although there is a party in London, and in some other commercial towns, restless and which may become formidable yet in general throughout the Country the popular voice is unequivocally favourable to the ministerial system.
On the other hand, I am very doubtful whether the french Government would be disposed to contract any engagements, which would bind them to a common cause with us. They would give us as many fair words as we could wish, but would stipulate nothing without a consideration more than adequate to it. But if they should even tempt us by the most unlimited obligations of inseparable participation, the present state of their affairs is such as can inspire but little confidence in the permanency of their cooperation. They continue still to be victorious by land, and they may perhaps make advantageous Treaties of Peace with all the powers with which they are still at War, except Britain. But their internal situation is as unsettled, the parties among them are as numerous as violent and as ready to extinguish one another in blood, as they have ever been. There is no confidence in the new Constitution by any of the parties, and the popular opinions, are so wide from the present system of Government, that the Convention appear to place all their dependence in the armies; the intention to employ them to the purpose of containing the people is attributed to the Convention, and has indeed been in some measure acknowledged by some of the governing members. The tendency of their politics is towards a military Government, but it will certainly not be firmly established without numerous struggles, and violent convulsions. The policy of pursued by all the European powers with whom they are now at Peace is to live with them in a simple state of Peace, but to form with them no engagements the validity of which would depend upon the permanency of the present order of things. Their future prospects exhibit a mere chaos of uncertainty; and it is not possible to form a rational opinion whether they will settle into any quiet and peaceable course of Government, or whether they will continue to float alternately between anarchy and despotism as the breath of their successive factions shall impel them. One thing alone is indubitable; it is, that their present state will not be permanent. The only safe connection that can exist with them is that which would not be liable to follow the fate of their internal Revolutions.
I enclose herewith a copy of their Constitution as it has been agreed to by the Convention, and is now before the people and the armies for acceptance. It is presumed it will be adopted. You will observe that it has exploded many of the doctrines which but two or three years since were articles of political faith, that were not even susceptible of discussion. The sacred duty of Insurrection has disappeared; the popular societies are constitutionally annihilated; the legislature is divided. The executive is invested with pomp and splendor and power, and even the heresy of checks and balances is very near becoming an article of orthodox creed. The Constitution is indeed not so absurd as the two former, but it will meet with the same fate.—In America, the great difficulty is to unite the people in the acceptance of a Constitution; but when once accepted it has at least some force and operation. In France nothing is easier than to procure the adoption of a Constitution, but this adoption is the only effect it produces.
The present Convention however in establishing this Constitution intend to continue themselves in possession of the legislative power; and the primary assemblies are commanded to choose two thirds of the members into the first legislature. This decree is said to be extremely unpopular: not so much because it is violating every constitutional principle, by the first act with which the Constitution is to commence, as because there are said not to be two thirds, nor a tenth part of that number, among the members of the Convention who possess any of the confidence of the people. It is scarcely possible indeed to conceive how unpopular the Assembly is with all parties, and the most conspicuous members at this time, are not more exempt from the public censure than the rest.
Their arms have not ceased to be victorious however, and within these few days they have effected the passage of the Rhine which has long been expected, and taken Dusseldorf. They have also recently concluded and ratified a Treaty of Peace with the Landgrave of Hesse-Cassel.
The State of Affairs in this Country is equally unsettled, and depends entirely upon the nature of the changes that may take place in France. The great object of solicitude here is the formation of a National Convention; as this measure would by the simple fact dissolve the federal union of their old Constitution, it meets with great opposition among in some of the Provinces. The parties have grown warm and by mutual irritation will soon kindle into factions. In this Province the antifederal party is almost unanimous, and the word of federalist is rendered as odious as it has been in France, or as the opposite word has been in America.
The present Government which has from necessity connected its fate with the success of the french, lives in constant terror of Prussia on the one side and of Britain on the other. They are doomed to see their lot ascertained by the progress of events in which they have no participation, and to expect in helpless imbecility the issue which shall proscribe them as culprits, or fix them in their seats as the rulers of the Land. The hundred millions of florins they are paying to France, absorbs all the supplies derived from the extreme resources to which they have already recurred. They have made what they call a junction of their naval forces; that is of the squadrons of the Texel and of Zeeland: their newspapers say that the whole number of their armament thus united amounted to upwards of twenty vessels great and small; but I have been assured that most of them were mere hulks that could scarcely keep above water, and they have long since taken refuge in the Texel from the danger of an English fleet, which now cruises on the coast, and is frequently seen from the shore at Scheveling.
A Minister Plenipotentiary from the french Republic has arrived here a few days since. We have hitherto visited only by cards, in the style of etiquette still preserved in their diplomacy, so that I have not seen him. The corps diplomatique here is already very much reduced. The Minister from Denmark is already gone; those of Portugal and Sweden will soon follow: they go upon various pretexts; but the real motive in all probability is to avoid the necessity of acknowledging the Convention that is impending. I shall then be the only accredited Minister remaining; but I have my instructions, and shall therefore be at ease.
They have determined here to recall Mr: Van Berkel, who is to be directed to take leave in the most friendly manner, with giving the express assurance that his recall is owing solely to the intention of their High Mightinesses to send another person in his stead. That other person is a Mr: Van Polanen, a Zeeland Patriot, who is already in America, having some years ago, found a refuge there from public oppression and private misfortune. I have seen his Lady here; who is much esteemed; he is also as well spoken of as the virulence of parties will admit.
Mr: Van Berkel’s recall I understand is owing to his having dismissed or suspended a Dutch consul, for rejoycing at the emancipation of this Country. At least that is the reason given. But they have in general recalled all their ministers who were attached to the former Government.
Mr: Van Lynden who was Ambassador at London is now appointed to the Court of Denmark.
Mr: Dumas has finally obtained from the States General a resolution for erasing from their registers that which was formerly pass’d containing a censure upon him; and the present resolution bears honourable testimony to his patriotism and his irreproachable conduct. He intends to send you this vindication of his integrity, himself. He is now ready to say his nunc dimittis.
I remain, with invariable affection and gratitude, Dear Sir / Your Son

John Q. Adams